Filed 9/2/16 P. v. Martinez CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR



THE PEOPLE,                                                           B266213

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. TA136047)
         v.

RANDOLPH MARTINEZ,

         Defendant and Appellant.


         APPEAL from a Judgment of the Superior Court of Los Angeles County,
John Doyle, Judge. Affirmed.
         Elizabeth K. Horowitz, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.



                                  ________________________________
         A jury convicted defendant Randolph Martinez of first degree burglary. The
trial court placed him on probation for 36 months, subject to various terms and
conditions, including that he spend 365 days in county jail. Defendant filed a
notice of appeal.


                                   BACKGROUND
         Prosecution’s Evidence
         Eighty-one-year-old Dallas Todd resided in an apartment on East Alondra
Boulevard in Compton, and stored various items of personal property in a garage
there. On December 9, 2014, Mr. Todd discovered a hole in a garage wall large
enough for a person to climb through. The garage had been ransacked and several
items of his property were missing. The next day, December 10, 2014, Mr. Todd,
along with his son, Eugene Warren, and his nephew, Dennis Todd, entered the
garage again and found defendant inside. Mr. Warren asked defendant why he was
there, and defendant answered that he was looking for his wallet. Mr. Warren
called the police. Los Angeles County sheriff’s deputies arrived, and found in
defendant’s truck several items that Mr. Todd identified as his, including a gas can,
a fishing tackle box, a drill, a bottle of cider/champagne, and some sports trading
cards.


         Defense Evidence
         Defendant’s stepson, Daniel Rodriguez (then 33 year old), testified that the
box of trading cards found in defendant’s truck was his.


                                     DISCUSSION
         Defendant’s appointed counsel on appeal filed an opening brief pursuant to
People v. Wende (1979) 25 Cal. 3d 436 asking this court to independently review
                                            2
the record to determine whether any arguable issue exists. Defendant was
informed by letter of his right to file a supplemental brief. No such brief was filed.
We have independently reviewed the record and conclude that no arguable issues
exist.


                                   DISPOSITION
         The judgment (order granting probation) is affirmed.


         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               WILLHITE, J.




We concur:




EPSTEIN, P. J.




COLLINS, J.




                                           3